PER CURIAM.
We conclude that the trial court incorrectly applied the standard for determining if the minor was “sufficiently mature to decide whether to terminate her pregnancy....” See § 390.01114(4)(e), Fla. Stat. (2006) and In re Jane Doe, a minor, 924 So.2d 935, 939 (Fla. 1st DCA 2006) (“In determining whether a minor is ‘sufficiently mature,’ the court need only find that the minor has the necessary emotional development, intellect and understanding to *1069make an informed decision regarding terminating her pregnancy.”)
Accordingly, we reverse the circuit court’s final judgment and direct the trial court to grant the petition for waiver of parental notice of termination of pregnancy.
BROWNING, C.J., and PADOVANO, J., concur; THOMAS, J., dissents with written opinion.